Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CA 2462740 or Gilmour (US 9115006). CA ‘740 discloses separation oil [15,8] from water (via vessel 2) employing a mixer 1 and adjustable valve obstruction 13 to maintain the pressure in the contactor at an optimal value [10, 1+]. A pressure sensor 17 is employed to measure the pressure at the outlet of the mixer but before the adjustable obstruction 13. The pressure sensor senses “a property of the enhanced multiphase fluid” (pressure) as recited in claim 1 and the process includes altering the flow rate or liquid, gas or the obstruction to achieve the desired pressure as measured at 17. Any one of the above adjustments will alter the pressure drop across the mixer.  In Gilmour ‘006  by adjusting the variable aperture 45 of valve 44 [3,11] or of the gas flow rate [4, 17+]. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilmour ‘006 in view of Rameriz (US 4031006). Gilmour ‘006 is discussed above and is noted to separate oil from water via flotation with pre-aeration of the influent wastewater. Rameriz ‘006 also discloses the separation of oil from water via flotation [1, 14] where an aerator mixer is employed which can alternatively be a static aerator (fig. 7) or an equivalent dynamic aerator (fig. 5 or 6). The alternative use of dynamic and static aerator/mixer is demonstrated by Rameriz ‘006 and to substitute an alternative dynamic aerator for the static aerator/mixer disclosed in Gilmour ‘006 would have been obvious to one of ordinary skill before the effective filing date of the claimed invention as taught by Rameriz ‘006. 
Claims 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilmour ‘006 (and Rameriz ‘006 for claim 18) as applied to claims 16 and 20 above, and further in view of Rodriguez (2003). Gilmour ‘006 desires to measure the bubble size of the fluid mixture coming from the  mixer/aerator (see sensor 104 [4, 37]). .
Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilmour ‘006. As is known by Bounoulli’s flow equation for horizontal flow ((0.5)ρv2 + P= constant) the pressure and flow velocity are related in known manner. Therefore the use of the flow velocity to determine the adjustments of the pressure drop device (valve 44) would have been obvious to one of ordinary skill in the art at the time of the invention.
Response to Arguments
Applicant's arguments filed 5/4/2021 have been fully considered but they are not persuasive. Applicant briefly describes the invention of CA ‘740 and Gilmour ‘006 and ends with a cover all conclusion that they do not teach the claimed invention. Applicant further notes the absence of a “dynamic’ mixer in either reference. Applicant employs an adjustable valve to alter the pressure drop across his mixer as does the above two references. The rejections point out the specific method steps mapped to the claim language and applicant’s broad conclusion of patentabilty is not persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M LITHGOW whose telephone number is (571)272-1162.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS M LITHGOW/           Primary Examiner, Art Unit 1776                                                                                                                                                                                             


THOMAS M. LITHGOW
Primary Examiner
Art Unit 1776



TML